Exhibit 10.66

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement, dated as of February 24, 2003 is entered into between
Nextel Partners Operating Corp., a Delaware corporation, Nextel Partners, Inc.,
a Delaware corporation (collectively the “Company”), and Donald J. Manning,
(“Executive”).

 

WHEREAS, the Company desires to employ Executive and to enter into an agreement
embodying the terms of such employment (the “Agreement”), and Executive desires
to accept such employment and enter into this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
Company and Executive, intending to be legally bound, hereby agree as follows:

 

1.                                       Employment.

 

(a)  Agreement to Employ.  Upon the terms and subject to the conditions hereof
the Company shall employ Executive as Vice President and General Counsel of
Nextel Partners, Inc. and Nextel Partners Operating Corp. until the Expiration
Date (as defined in Section 1(b)), any date to which this Agreement shall have
been extended pursuant to section 1(b) or any earlier termination of this
Agreement pursuant to the provisions hereof.  Executive’s office shall be
located in the Seattle, Washington metropolitan area.  During the term of his
employment hereunder, Executive will devote substantially all of his business
time to the performance of his duties hereunder.

 

(b)  Employment Period.  Unless earlier terminated pursuant to the provisions
hereof, the initial term of Executive’s employment with the Company shall be for
a period of one year commencing on the date of this Agreement and continuing
until February 24, 2004 (the “Expiration Date”).  The term of this Agreement
shall automatically extend for successive one-year terms commencing on the
Expiration Date unless Executive or the Company’s Board of Directors provides
written notice to the other party at least thirty (30) calendar days prior to
the end of the then current term indicating that the party giving notice does
not wish to extend the Agreement.  In such event, the Agreement shall terminate
at the end of the then current term.

 

2.                                       Responsibility.  Executive shall be
responsible for the establishment, maintenance and operation of all legal and
external affairs functions at the Company and for such other duties commensurate
with his position that may be assigned from time to time by the Chief Executive
Officer.  Executive shall report directly to the Chief Executive Officer and
shall be subject to the overall supervision of the Chief Executive Officer.

 

--------------------------------------------------------------------------------


 

3.                                       Compensation and Benefits.

 

(a)  Salary and Bonus.

 

(i)  The Company shall pay Executive a base salary in the annual amount of
$210,000 payable in accordance with the Company’s normal payroll practices.

 

(ii)  The Company shall (subject to review and approval by the Compensation
Committee of the Board of Directors) establish a performance based program
pursuant to which Executive shall receive, if performance targets are met, an
additional annual cash payment of up to seventy-five percent (75%) of
Executive’s then current base salary (or such higher amount as the Compensation
Committee may approve), and shall offer to Executive a benefits package
equivalent to that provided to the Company’s other senior executive’s,
including, but not limited to, a life insurance policy on the life of Executive
and payable upon death of the Executive to a beneficiary or beneficiaries
designated by Executive, in an amount not less than $500,000.

 

(iii)  For so long as this Agreement is renewed, the Compensation Committee of
the Board of Directors shall each year on or before the anniversary date of this
Agreement review the Executive’s base salary and bonus payment in light of the
performance of Executive and the Company, and may increase (but not decrease)
such base salary and bonus payment by an amount it determines to be appropriate.

 

(b)  Expenses.  Executive shall maintain his own automobile and shall carry
liability insurance in the minimum amount of $300,000.  The Company shall
reimburse Executive monthly for business use of his automobile at the prevailing
IRS rate per mile.  Executive shall also be reimbursed monthly for all other
reasonable out-of-pocket expenses incurred or paid by Executive while
representing the Company or conducting Company business.  Executive shall be
responsible for maintaining records reasonably satisfactory to support all
claimed business usage of his automobile and to substantiate all out-of-pocket
expenses incurred for which reimbursement is sought and shall furnish such
records to the Company in accordance with its policies.

 

(c)  Vacation.  Executive shall be entitled to 15 vacation days each calendar
year, any or all of which may be carried over into a new calendar year, for a
maximum accrual of 30 days.  Upon termination of Executive’s services under this
Agreement, Executive will be paid for unused vacation time earned through the
last completed month of service, computed at the rate of ten hours per month.

 

(d)  Indemnification.  The Company shall indemnify and hold Executive harmless
in accordance with the terms of the Company’s certificate of incorporation and
bylaws, in each case as in effect on the date hereof.

 

(e)  D&O Insurance.  The Company shall maintain directors and officers’
liability insurance coverage covering Executive in amounts customary for
similarly

 

2

--------------------------------------------------------------------------------


 

situated companies in the telecommunications industry and with reputable
insurers.  All such policies shall provide for coverage to Executive on the same
terms and conditions applicable to the coverage provided under such policies to
the Company’s other directors and officers.

 

4.                                       Nondisclosure of Proprietary and
Confidential Information.

 

(a)  Confidential Information.  Executive agrees to refrain (whether during or
after his employment with the Company) from disclosing or using, except as
permitted by this Agreement, any secrets or confidential information with
respect to the Company or any of the Company’s direct or indirect wholly owned
subsidiaries (collectively the “Covered Entities”), including without limitation
its trade secrets, patents, affairs, business plans, strategic, commercial or
financial information other than information that is or becomes publicly
available through no fault of Executive (the “Confidential Information”). 
Executive may disclose or communicate only such information as is reasonable
required or specifically approved by the Board of Directors or authorized
management personnel of the Company designated by the Board of Directors in
connection with Executive’s services.  Confidential Information may be used
solely for the benefit of the Company, and Executive shall not make any other
use of such information.  Executive agrees that all materials relating to the
business of any Covered Entity that are provided or made available to Executive,
or created by Executive, during the course of Executive’s services to the
Company shall be and remain the property of the Company and/or the applicable
Covered Entity (subject to the terms of any separate agreement between the
Company and/or its Parent Companies and the affected Covered Entity), whether or
not such materials constitute or contain Confidential Information, and all
copies of such materials shall be returned to the Company immediately upon the
termination of Executive’s services to the Company.  In the event that the
Company notifies the Executive that it has entered into a confidentiality
agreement with a Covered Entity or with any Affiliate of the Company with
respect to confidential information provided to the Company, the Executive shall
comply with such reasonable obligations thereunder as are applicable to the
Executive.

 

(b)  Innovations; Inventions.  Executive hereby sells, transfers and assigns to
the Company all right, title and interest of Executive in and to any and all
inventions, ideas, disclosures and improvements of any kind or nature
whatsoever, whether patented or unpatented, and any and all copyrightable
materials, in either case whether made or conceived in whole or in part by
Executive alone or together with others during the initial term of this
Agreement or any renewal term, that (i) relate to any methods, designs,
products, processes, apparatus, service or devices sold, leased used or under
construction or development by the Company or the Covered Entities, (ii) relate
to the business, functions or operations of the Company or the Covered Entities,
or (iii) arise from, in whole or in part, the efforts of Executive on behalf of
the Company.  Executive will communicate and disclose to the Company promptly
all information, data and details pertaining to any inventions, ideas,
disclosures and improvements described above, in such form or format as the
Company may reasonably request.  During the term of this Agreement or any
renewal term and thereafter, Executive will execute, acknowledge or

 

3

--------------------------------------------------------------------------------


 

deliver to the Company (at the Company’s expense) such formal transfers and
assignments and such other papers and documents as may be required of Executive
to permit the Company to file and prosecute any patent applications the Company
desires to file and prosecute relating to any of the foregoing, and, as to
copyrightable material, to obtain copyright thereon.

 

5.                                       Non-Competition; Non-Solicitation.

 

(a)  In view of the unique value to the Company of Executive’s services and
because of the Confidential Information to be obtained by or disclosed to
Executive as described above, Executive agrees that, during the term of this
Agreement and for a period of one year thereafter, provided that this Agreement
is not terminated by the Company without Cause or by the Executive for Good
Reason:

 

(i)  Executive will not directly or indirectly assist or become associated with
any wireless voice communication service provider in any business of such
provider that competes in any of the markets of any of the Covered Entities,
whether as a principal, partner, employee, consultant or shareholder (other than
as a holder of less than 5% of the outstanding voting shares of any publicly
traded company);

 

(ii)  Executive will not directly or indirectly solicit for employment or employ
any employee of any of the Covered Entities, unless such solicited person shall
have ceased to be employed by any such entity for a period of at least six
months; and

 

(iii)  Executive will not directly or indirectly solicit business from customers
of any of the Covered Entities, provided that the foregoing shall not restrict
Executive or any entity with which Executive is associated from soliciting or
doing business with any customer of any of the Covered Entities, if such
solicitation does not interfere with any business relationship between such
solicited customer and any of the Covered Entities.

 

(b)  If Executive violates any provision of Section 4 or Section 5(a), the
Company shall be entitled to receive from Executive reimbursement for any and
all damages caused by such breach, provided that Executive shall not be liable
for indirect, special, consequential or punitive damages (it being understood
and agreed that this remedy is in addition to, and not a limitation on, any
injunctive relief or other rights or remedies to which the Company is or may be
entitled to at law or in equity).  Executive acknowledges and agrees that the
Company’s (and as applicable, each Covered Entity’s) remedies at law for a
breach of any provision of Section 4 or Section 5(a) would be inadequate and, in
recognition of this fact, Executive agrees that, in the event of such a breach,
in addition to any remedies at law, the Company and, as to Section 4, each
Covered Entity, without posting any bond, shall be entitled to obtain equitable
relief in the form of specific performance, temporary restraining order,
temporary or permanent injunction or any other equitable remedy which may then
be available.  As provided in Section 10(i) hereof, the equitable remedies
referenced in this Section 5(b) shall be in addition to, and not in substitution
for or exclusion of, any other remedies available at

 

4

--------------------------------------------------------------------------------


 

law or in equity for any breach of either or both of Sections 4 or 5.  Executive
and the Company each specifically acknowledge and agree that the provisions of
Sections 4 and 5 are for the express benefit of each Covered Entity and that (i)
no waiver, amendment or other modification of Sections 4 or 5 with respect to a
Covered Entity shall be effective unless it has been consented to in writing by
such Covered Entity, and (ii) each such Covered Entity shall be entitled to
enforce the provisions of Section 4 and/or 5 hereof (as appropriate) as fully
and with the same rights and effect as if such Covered Entity were a signatory
party to this Agreement.

 

(c)  If any provisions of Section 4 or Section 5(a) are held to be invalid or
unenforceable, the remaining provisions shall nevertheless continue to be valid
and enforceable as though the invalid or unenforceable parts had not been
included.

 

6.                                       Noncontravention.  The execution,
delivery and performance by Executive of this Agreement does not and will not
(i) violate any applicable law, rule, regulation, judgment, injunction, order or
decree or (ii) require any consent or other action by any person under,
constitute a default under (with due notice or lapse of time or both), or give
rise to any right of termination, cancellation or acceleration of any right or
obligation of Executive or to a loss of any material benefit to which Executive
is entitled under any provision of any agreement or other instrument binding
upon Executive, to the extent that any of the foregoing would have a material
adverse effect on Executive or would prevent or otherwise render unable
Executive to perform his obligations under this Agreement.

 

7.                                       Termination.  This Agreement shall
automatically terminate (and the term of this Agreement shall thereupon
terminate) upon the occurrence of any one of the following events:

 

(a)  Death of Executive.

 

(b)  If Executive shall have been incapacitated from illness, accident or other
disability and unable to perform his normal duties hereunder for a cumulative
period of three months in any period of six consecutive months, and no
reasonable accommodation being available, upon either party giving the other
party not less than 30 days written notice.

 

(c)  The Expiration Date or the scheduled expiration date of any renewal or
extension thereof in compliance with Section 1(b).

 

(d)  By the Company for Cause.

 

(e)  By the Executive for Good Reason.  Upon the occurrence of any event or the
existence of any condition or circumstance constituting Good Reason, Executive
may by notice to the Board of Directors, deem a constructive termination of this
Agreement to have occurred, whereupon Executive shall be entitled to
compensation set forth in Section 8(b).

 

5

--------------------------------------------------------------------------------


 

(f) Upon not less than 30 days written notice from Executive to the Company of
his voluntary resignation; provided that such voluntary resignation shall not
relieve or release Executive from any breach of this Agreement at or prior to
the time of such resignation.

 

8.                                       Effect of Termination.

 

(a)  Upon termination of this Agreement pursuant to Sections 7(a), (b), (c), (d)
or (f), the Company shall compensate Executive (or, in the event of Executive’s
death, his surviving spouse, if any, or his estate), for (x) accrued but unused
vacation time, (y) any base salary earned, but unpaid, for services rendered to
the Company on or prior to the date of termination and (z) amounts which the
Executive is otherwise entitled to receive under the terms of or in accordance
with any plan, policy, practice or program of, or contract or agreement with the
Company, as in effect immediately prior to the date of such termination, at or
subsequent to the date of termination without regard to the performance by
Executive of further services or the resolution of any contingency, but subject
to any and all rights, remedies and claims of the Company against Executive.

 

(b)  If Executive resigns for Good Reason or his employment with the Company is
terminated without Cause, the Company shall thereupon pay Executive the
following amounts as severance benefits: (i) all amounts payable pursuant to
Section 8(a), and (ii) a lump sum equal to one year’s base salary hereunder plus
an amount equal to the most recent annual bonus, if any, received by Executive
pursuant to Section 3(a)(ii).

 

9.                                       Definitions.  As used herein, the
following terms shall have the following meanings set forth below:

 

“Cause” means (i) Executive’s conviction of a felony evidencing criminal
dishonesty or moral turpitude, (ii) a willful and material breach of Executive’s
duty of loyalty to the Company or (iii) after 20 business days following
Executive’s receipt of written notice from the Company specifying the
particulars in reasonable detail, Executive’s failure to Comply with or to cure,
as applicable (A) a willful and material refusal to comply with specific written
directions of the Board of Directors (or specific written directions of the
Chief Executive Officer) consistent with Executive’s employment agreement with
the Company or any of their respective subsidiaries and capable of being
performed by him or (B) a willful and material breach of Executive’s duty of due
care to the Company.

 

“Good Reason” means (i) a material adverse change in Executive’s duties,
responsibilities or reporting relationships, (ii) a relocation of Executive’s
principal office to a location more than 30 miles away from his then current
office, (iii) a reduction of salary not agreed to by Executive, or a material
diminution of other employee benefits (other than any change in employee
benefits approved by the Board and implemented in a non-discriminatory fashion
with respect to all participating employees), or any other material adverse
change in his working conditions, and (iv) a material breach by the

 

6

--------------------------------------------------------------------------------


 

Company of other obligations under Executive’s employment agreement with the
Company or a subsidiary of the Company that are not cured after 20 business days
following the Company’s receipt of a written notification from Executive
specifying the particulars in reasonable detail.

 

“Shareholders’ Agreement” means that certain Amended and Restated Shareholders’
Agreement dated as of February 18, 2000 among Nextel Partners, Inc. and the
shareholders named therein, as such agreement may be amended and modified from
time to time.

 

10.                                 Miscellaneous.

 

(a)  Merger; Amendment.  This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof, and may be changed,
extended or modified only by an agreement in writing signed by the parties.

 

(b)  Assignment.  The rights and obligations of the Company in this Agreement
shall inure to its benefit and be binding upon its successors in interest
(whether by merger, consolidation, reorganization, sale of stock or assets or
otherwise), provided that Executive shall not remain bound by this Agreement
unless such successor assumes all of the obligations of the Company hereunder. 
This Agreement shall also inure to the benefit of Executive’s heirs, executors,
administrators and legal representatives.  This Agreement, being for the
personal services of Executive, shall not be assignable by Executive.

 

(c)  Waiver of Breach.  The waiver by any party of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any subsequent
breach by any party.

 

(d)  Arbitration.  Except as otherwise provided herein, any controversies or
claims arising out of, or relating to this Agreement or the breach thereof,
shall be settled by arbitration in accordance with the commercial rules of the
American Arbitration Association, which decision shall be final and binding on
the parties, and judgment upon the award rendered shall be entered in any court
having jurisdiction thereof.  Any party may demand such arbitration in
accordance with the procedures set out in those rules.  The arbitration shall be
conducted in Seattle, Washington, or such other location as may be mutually
agreed upon by the parties.  The arbitrator shall not award special,
consequential, or punitive damages.  In the event of any arbitration proceeding
hereunder, the Company will (x) pay the fees and expenses of the arbitrator and
(y) advance the Executive’s documented out-of-pocket costs (including reasonable
counsel fees and expenses) on a current basis, provided, that if Executive is
determined not to be the substantially prevailing party on the matters submitted
for arbitration (which determination shall be made by the arbitrator and
included in his or her decision), Executive will promptly reimburse the Company
for any expenses so advanced.  Executive acknowledges that the Company is
agreeing to make advances to him pursuant to the preceding sentence in
consideration of his agreement to reimburse the Company

 

7

--------------------------------------------------------------------------------


 

for any such advances to the extent required by the preceding sentence.  The
Company will in all events pay its own costs (including counsel fees and
expenses) in connection with any arbitration proceeding hereunder.

 

(e)  Notices.  All notices given hereunder shall be in writing and shall be
deemed to have been duly given and received (i) when delivered personally, with
receipt acknowledged in writing by the recipient, (ii) on the tenth business day
after being sent by registered or certified mail (postage paid, return receipt
requested), (iii) one business day after being sent by a reputable overnight
delivery service, postage or delivery charges prepaid, or (iv) on the date on
which a facsimile is transmitted, in each case to the parties at their
respective addresses stated below; provided, that if the intended recipient of
any notice hereunder refuses to acknowledge receipt thereof in writing, such
notice shall be deemed to have been given on the date of such refusal.  Any
party may change its address for notice by giving notice of the new address to
the other party in accordance with the provisions of this paragraph.

 

If to the Company:

 

Nextel Partners, Inc.

4500 Carillon Point

Kirkland, WA 98033

Attention: General Counsel

Facsimile: 425-576-3666

 

If to Executive:

 

Donald J. Manning

4500 Carillon Point

Kirkland, WA 98033

Facsimile: 425-576-3666

 

And to:

 

Donald J. Manning

721 18th Avenue E

Seattle, WA 98112

 

(f)  Severability.  The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof, and
the Agreement shall be construed in all respects as though such invalid or
unenforceable provision were omitted.

 

(g)  Survival.  The provisions of Sections 3(d), 4, 5, 8 and 10 shall survive
any termination of this Agreement.

 

8

--------------------------------------------------------------------------------


 

(h)  Governing Law.  This Agreement shall be interpreted according to the
internal laws of the State of Washington, without regard to choice of law rules
that would result in the application of the laws of another state.

 

(i)  Remedies Cumulative.  All rights, powers and remedies provided under this
Agreement or otherwise available in respect hereof at law or in equity shall be
cumulative and not alternative, and the exercise or the beginning of the
exercise of any thereof by any party shall not preclude the simultaneous or
later exercise of any other such right, power or remedy by such party.

 

(j)  Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

 

 

 

NEXTEL PARTNERS OPERATING CORP.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ John Chapple

 

 

 

 

 

Title:

President, Chief Executive Officer and

 

 

 

 

 

Chairman of the Board

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NEXTEL PARTNERS, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ John Chapple

 

 

 

 

 

Title:

President, Chief Executive Officer and

 

 

 

 

 

Chairman of the Board

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Donald J. Manning

 

 

 

 

 

Donald J. Manning

 

 

9

--------------------------------------------------------------------------------